January 9. 1939


Hon. Forrestar Hancook
Distrlat Attorney
Wuahaahla, Texas
Dear b. Haaaook:
                                        opinion    NO.   o-42
                                        Re: Poll Tax
                  Your telegram or Janwry 6, 1039 aa rollora, re+

                   'WAXAHACHIETRX JAN $ 1939
             GERALD C. MANN
             ATTORNEYGRNERALOFTEXAS AUSTMTFX-
             WHAT POLLTAX IS ??ECESSARYTGVGTE GA INDEPERDXHI
             SCROOL DISTRICT BOND I;;StiTO BE HELD JANUARY 7
             1939 ASSUMIH: ONE RAS PAID HIS 1933 POLL TAX'BUT
             FAILED TO PAY HIS 1937 POLL TAX IS SUCH A PERSON
             ELIGIBLE TO VGTE IN TIlEAFGRXSAID ELECTION? KCRX
             OPINION IF PossIBLE-



                   In ruply thereto,the following wire was sent to
pa da   or   totlay:
                   "AUSTIN Tax JANUARY 7 1959
             EONFORRESTERRANCOCK
             DISTRICT ATTORNEY WAXAHACHIETEX
             QUALIFIED VOTERS ELECTION TODAY OUR OPINIOH
             PERSON WITH 1930 FOLL TAX RECEIPT ONLY NOT
             QUALIFIZD VOTER PXRSON '::'ITR
                                          1937 ?OLL TAX
             RECEIFT IS QUALIFIED SEE ARTICLE 2955 REXISED
             STA'l'UTXSAND NEIL VERSUS PILE 75 SOlJTRbXSTZRIi
             SECOND 899 -
                       ATTORNEY GENERAL c;FTEXAS
                       BY GXO S BEXRY ALSISTANT"
          ,'
         I
          Hon. Forrester Eakoook, January 9, 1939


          In conrinaationor your wire hereinabove quoted, thie ie
      to adivse yhat by an opinion of Honorable Earl Street, Assistant
      Attorney General, on December 20, 1935, in hi.8letter opinion
      addressed to Hon. Don Parker, County Auditor, Eaatland, Texae,
      the followingwas his holding:
           "Article 2935, R.C.S. and court opinion or Neil v.
           Pile, 75 S. W. (Zd) 899, to errect that if a person
           offers to vote during tha month of January 1936, he
           need not have paid the poll tax which ia now due,
           but whioh he has until January 31, 1936 to pay.
           If he paid his poll tax prior to Jammy 31, 1935, .that
           18, if he holds what is cmtaonly kuowu ae a "1935 Poll
           Tax Reoeipt* he is eligible to vote during the month
           of January 1936. If he does not hold suah receipt than
           he is not eligible to vote during said month even
           though he may have paid the poll tax which ,isnow due
:          and payable, that is, what is commonly kuowu as the
 :.        *1936 Poll Tax Reoeipt."
           Your attention ie espeolallp aalled to that part of
      Artiole 2955 Revised Civil Statutes of Texas of 1925, which in
      part reada as followa:
          I)...holds a reoeipt showing that said poll tax
          was paid before the first day of February next pre-
          ceding such eleotion;. . .*
          We believe that the opinion heretofore given by Rr.
      Street, and stated above, is the law and the rule ia therain
      aorreatlg atated.
          Believelng that we have made the situatiou olear to you,
      we are
                                        Yours very truly
                                   ATTORNEY GENERRL OF TEXAS

                                   BY    (sign&d) Gee. S. Berry
                                                   Assistant
      GSB:RS
      APPRGVED:
       (signed)
            Gerald C. Eann
      ATTORREY'~GERERALGF TEXAS